Citation Nr: 1105475	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-11 759	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for bladder cancer (to 
include claimed residuals), to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active service from June 
1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board), 
in part, on appeal from a December 2005 RO rating decision that, 
in pertinent part, denied service connection for a 
gastrointestinal disorder (claimed as digestive problems with 
difficulty swallowing), and a skin disorder, both to include as 
due to herbicide (Agent Orange) exposure.  This matter also comes 
before the Board, in part, on appeal from a June 2007 RO rating 
decision that denied service connection for bladder cancer (to 
include claimed residuals), to include as due to herbicide 
exposure.  

In February 2010, the Board, in part, denied the Veteran's claims 
for service connection for both a gastrointestinal disorder and a 
skin disorder.  The Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In September 2010, while the case 
was pending at the Court, VA's Office of General Counsel and the 
Veteran's representative before the Court filed a Joint Motion 
requesting that the Court vacate the sections of the Board's 
February 2010 decision denying service connection for a 
gastrointestinal disorder and a skin disorder.  In October 2010, 
the Court issued an Order vacating the sections of the February 
2010 Board decision denying service connection for a 
gastrointestinal disorder and a skin disorder.

In November 2010, the Veteran submitted evidence to the Board 
with a written waiver of RO review.  The Veteran did not request 
a hearing before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that, in light of the Court's October 2010 order, 
additional development is warranted to address the merits of the 
Veteran's respective claims for service connection for a 
gastrointestinal disorder and a skin disorder.  38 C.F.R. 
§ 19.9 (2010).  Specifically, the Court directed that the Board 
seek another medical opinion to determine whether the Veteran's 
currently diagnosed gastrointestinal and skin disorders were 
related to any incident in service, to include presumed in-
service exposure to herbicides.

In its February 2010 decision, the Board relied on a May 2006 VA 
medical examination report in denying service connection for a 
gastrointestinal disorder and a skin disorder.  In the May 2006 
VA medical examination report, having both reviewed the claims 
file and performed a physical examination, the VA examiner 
diagnosed the Veteran as having a gastrointestinal disorder, 
specifically Schatzki's ring giving rise to dysphagia, and 
several skin disorders, specifically actinic changes of the 
posterior forearms and scalp, a simple cyst of the posterior 
neck, and a single lichenified patch on the left anterior thigh 
with insufficient information upon which to base a diagnosis.  

In a section of the May 2006 VA examination report labeled 
"comment," the VA examiner wrote that he could not relate any 
of the medical conditions noted in the May 2006 VA medical 
examination report to Agent Orange exposure.  In the "comment" 
section, the examiner did not refer to any clinical data or other 
rationale to support this opinion.  As the May 2006 VA examiner 
did not offer a reasonable medical explanation connecting his 
conclusions regarding the etiology of the Veteran's claimed 
disorders with the clinical data included in his report, the May 
2006 VA examination report is inadequate.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008).  

Moreover, in writing the May 2006 VA medical examination report, 
the VA examiner did not indicate whether the Veteran's 
gastrointestinal and skin disorders were caused by or related to 
any incident in service apart from herbicide exposure.  As the 
May 2006 VA medical examination report, upon which the Board 
based its February 2010 decision is inadequate, a remand is 
necessary to provide an adequate VA medical examination to 
determine the nature and etiology of the Veteran's 
gastrointestinal and skin disorders.

The Board also finds that a VA examination is necessary to 
determine the etiology of the Veteran's bladder cancer.  VA must 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (West 2002 & 
Supp. 2010).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), provided further guidance, outlining that VA must provide 
a medical examination when there is: 
(1) competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

In this case, the Board notes that the Veteran has provided 
competent evidence of diagnosed bladder cancer, in the form of 
January 2007 and October 2010 private treatment records.  Also, 
the evidence establishes that, as the Veteran served in Vietnam 
from December 1966 to January 1968, he is presumed to have been 
exposed to the in-service event of herbicides that include Agent 
Orange.  

On the question of association of current disability to service, 
in a January 2007 statement, the Veteran wrote that he believed 
that his bladder cancer occurred as a result of herbicide 
exposure during service in Vietnam.  As the Veteran currently was 
diagnosed as having bladder cancer during the pendency of this 
appeal, was exposed presumably to herbicides in Vietnam, and is 
now contending that the cancer is related to an incident during 
service, specifically exposure to herbicides chemicals, the 
Veteran is asserting that the bladder cancer may be associated 
with active service so as to warrant a VA examination and medical 
opinion under the low threshold of McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran 
for VA medical examination(s) to determine 
the nature and etiology of the claimed 
gastrointestinal disorder, skin disorder, and 
bladder cancer.  All relevant documents in 
the claims file should be provided to the 
examiner(s) in conjunction with the 
examination(s).  The examiner(s) should note 
the review of these materials in the 
report(s).  

The VA examiner(s) should note that, in May 
2006, during the pendency of this appeal, the 
Veteran was diagnosed with the following: 
Schatzki's ring giving rise to dysphagia, 
actinic changes of the posterior forearms and 
scalp, a simple cyst of the posterior neck, 
and a single lichenified patch on the left 
anterior thigh.  Moreover, the examiner(s) 
should also note the January 2007 and October 
2010 private treatment records indicating 
diagnosis and treatment for bladder cancer.  

The examiner(s) is/are to perform all 
necessary testing.  The examiner(s) should 
review the results of any testing prior to 
completion of the examination report(s).

The examiner(s) should then offer opinions 
addressing the following questions:

(a)  Is it at least as likely as not (50 
percent or greater probability) that any 
gastrointestinal disorder that is 
currently present or was present during 
the pendency of this appeal began during 
service or is causally linked to any 
incident of service, to include in-service 
herbicide exposure?

(b)  Is it at least as likely as not (50 
percent or greater probability) that any 
skin disorder that is currently present or 
was present during the pendency of this 
appeal began during service or is causally 
linked to any incident of service, to 
include in-service herbicide exposure?

(c)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's bladder cancer began during 
service or is causally linked to any 
incident of service, to include in-service 
herbicide exposure?

The examiner(s) is/are requested to answer 
the questions posed with use of the as 
likely, more likely, or less likely language.  
If the examiner(s) must resort to speculation 
to answer the question presented, it should 
be so stated in the examination report(s).  
In writing the opinions addressing the above-
listed questions, the examiner(s) should 
expressly indicate the bases for the 
opinions, including the clinical findings or 
other evidence of record that support the 
opinions.  

The examiner(s) is/are advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal relationship; 
less likely weighs against the claim.

2.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the Veteran's respective 
claims for service connection for a 
gastrointestinal disorder, a skin disorder, 
and bladder cancer, all including as due to 
in-service herbicide exposure.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran is advised to appear and participate in any scheduled 
VA examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2010).  The Veteran and his 
representative the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


